921 S.W.2d 606 (1996)
324 Ark. 453
Steve Sinatra MOORE, Petitioner,
v.
STATE of Arkansas, Respondent.
No. CR 94-1183.
Supreme Court of Arkansas.
May 20, 1996.
*607 Steve Sinatra Moore, pro se.
PER CURIAM.
Petitioner Steve Sinatra Moore was found guilty by a jury of engaging in a continuing criminal enterprise (CCE) and sentenced to forty years imprisonment. A fine of $5,000.00 was also imposed. We affirmed the judgment on direct appeal and reversed and remanded the case on cross-appeal, directing that the trial court reinstate the jury's verdict and sentence for the five predicate offenses of the CCE conviction which it had set aside. Moore v. State, 321 Ark. 249, 903 S.W.2d 154 (1995).
Petitioner Moore, who contends that he is indigent, now seeks pursuant to the Freedom of Information Act a photocopy at public expense of the briefs filed on direct appeal. He gives no reason for the request.
We first note that Ark.Code Ann. § 25-19-101 et seq, the Freedom of Information Act, does not require a court to provide free-of-charge a copy of material on file with the court. A petitioner is not entitled to photocopying at public expense unless he demonstrates some compelling need for specific documentary evidence to support an allegation contained in a petition for postconviction relief. See Austin v. State, 287 Ark. 256, 697 S.W.2d 914 (1985); see Chavez v. Sigler, 438 F.2d 890 (8th Cir.1971); see also United States v. Losing, 601 F.2d 351 (8th Cir.1979). Indigency alone does not entitle a petitioner to photocopying at public expense. Washington v. State, 270 Ark. 840, 606 S.W.2d 365 (1980). The petitioner here has offered nothing to demonstrate that photocopies of material on file with this court should be provided to him at no cost.
It should be noted that when an appeal has been lodged in this court, the appeal transcript and other material filed on appeal remain permanently on file with the clerk of the supreme court. Persons may review a transcript and other material in the clerk's office and photocopy all or portions of it. An incarcerated person desiring a photocopy of an item on file may write this court and request that the copy be mailed to the prison. All persons, including prisoners, must bear the cost of photocopying. Austin v. State, supra.
Motion denied.
DUDLEY, J., not participating.